
	
		I
		111th CONGRESS
		2d Session
		H. R. 4544
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. McMahon
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To change references in Federal law to mental retardation
		  to references to an intellectual disability, and change references to a
		  mentally retarded individual to references to an individual with an
		  intellectual disability.
	
	
		1.Short titleThis Act may be cited as the
			 Elizabeth A. Connelly
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The Honorable
			 Elizabeth A. Connelly was elected to the New York State Assembly in 1973 as the
			 first woman from Staten Island, New York, elected to public office.
			(2)Ms. Connelly
			 retired in 2000 making her the longest serving female legislator in the history
			 of New York State.
			(3)Through her work
			 on the New York State Assembly Mental Health, Mental Retardation, Developmental
			 Disabilities, Alcoholism, and Substance Abuse Committee, Elizabeth A. Connelly
			 was a champion for individuals with intellectual and other developmental
			 disabilities.
			(4)As an
			 Assemblywoman, Ms. Connelly was instrumental in securing funds for mental
			 health programs and in creating the New York State Commission on Quality of
			 Care for the Mentally Disabled.
			(5)She worked
			 together with parents, advocates, and government leaders to make New York State
			 a leader in providing high-quality services and programs for individuals with
			 intellectual and other developmental disabilities.
			(6)Ms. Connelly was
			 known as the guardian angel of the mentally disabled in New York
			 State.
			(7)Her personal
			 commitment and leadership helped redefine how individuals with intellectual and
			 other developmental disabilities are treated today throughout the United
			 States.
			3.Individuals with
			 intellectual disabilities
			(a)Higher education
			 act of 1965Section 760(2)(A) of the Higher Education Act of 1965
			 (20 U.S.C. 1140(2)(A)) is amended by striking with mental retardation
			 or.
			(b)Individuals With
			 Disabilities Education Act
				(1)Section
			 601(c)(12)(C) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1400(c)(12)(C)) is amended by striking having mental retardation
			 and inserting having intellectual disabilities.
				(2)Section 602 of
			 such Act (20 U.S.C. 1401) is amended—
					(A)in paragraph
			 (3)(A)(i), by striking with mental retardation and inserting
			 with intellectual disabilities; and
					(B)in paragraph
			 (30)(C), by striking of mental retardation and inserting
			 of intellectual disabilities.
					(c)Elementary and
			 secondary education act of 1965Section 7202(16)(E) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7512(16)(E)) is
			 amended by striking mild mental retardation, and inserting
			 mild intellectual disabilities,.
			(d)Rehabilitation
			 Act of 1973
				(1)Section
			 7(21)(A)(iii) of the Rehabilitation Act of 1973 (29 U.S.C. 705(21)(A)(iii)) is
			 amended by striking mental retardation, and inserting
			 intellectual disability,.
				(2)Section
			 204(b)(2)(C)(vi) of such Act (29 U.S.C. 764(b)(2)(C)(vi)) is amended by
			 striking mental retardation and other developmental disabilities
			 and inserting intellectual disabilities and other developmental
			 disabilities.
				(3)Section 501(a) of
			 such Act (29 U.S.C. 791(a)) is amended, in the third sentence, by striking
			 President’s Committees on Employment of People With Disabilities and on
			 Mental Retardation and inserting President’s Committee on
			 Employment of People with Disabilities and the President’s Committee for People
			 with Intellectual Disabilities.
				(e)Health research
			 and health services amendments of 1976Section 1001 of the Health
			 Research and Health Services Amendments of 1976 (42 U.S.C. 217a–1) is amended
			 by striking the Mental Retardation Facilities and Community Mental
			 Health Centers Construction Act of 1963,.
			(f)Public Health
			 Service Act
				(1)Section
			 317C(a)(4)(B)(i) of the Public Health Service Act (42 U.S.C.
			 247b–4(a)(4)(B)(i)) is amended by striking mental retardation;
			 and inserting intellectual disabilities;.
				(2)Section 448 of
			 such Act (42 U.S.C. 285g) is amended by striking mental
			 retardation, and inserting intellectual
			 disabilities,.
				(3)Section 450 of
			 such Act (42 U.S.C. 285g–2) is amended to read as follows:
					
						450.Research on
				intellectual disabilitiesThe
				Director of the Institute shall conduct and support research and related
				activities into the causes, prevention, and treatment of intellectual
				disabilities.
						.
				(4)Section 641(a) of
			 such Act (42 U.S.C. 291k(a)) is amended by striking matters relating to
			 the mentally retarded and inserting matters relating to
			 individuals with intellectual disabilities.
				(5)Section
			 753(b)(2)(E) of such Act (42 U.S.C. 294c(b)(2)(E)) is amended by striking
			 elderly mentally retarded individuals and inserting
			 elderly individuals with intellectual disabilities.
				(6)Section
			 1252(f)(3)(E) of such Act (42 U.S.C. 300d–52(f)(3)(E)) is amended by striking
			 mental retardation/developmental disorders, and inserting
			 intellectual disabilities or developmental disorders,.
				(g)Health
			 professions education partnerships act of 1998Section 419(b)(1)
			 of the Health Professions Education Partnerships Act of 1998 (42 U.S.C. 280f
			 note) is amended by striking mental retardation and inserting
			 intellectual disabilities.
			(h)Public law
			 110–154Section 1(a)(2)(B) of Public Law 110–154 (42 U.S.C. 285g
			 note) is amended by striking mental retardation and inserting
			 intellectual disabilities.
			(i)National Sickle
			 Cell Anemia, Cooley’s Anemia, Tay-Sachs, and Genetic Diseases
			 ActSection 402 of the National Sickle Cell Anemia, Cooley’s
			 Anemia, Tay-Sachs, and Genetic Diseases Act (42 U.S.C. 300b–1 note) is amended
			 by striking leading to mental retardation and inserting
			 leading to intellectual disabilities.
			(j)Genetic
			 information nondiscrimination act of 2008Section 2(2) of the
			 Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff note) is
			 amended by striking mental retardation, and inserting
			 intellectual disabilities,.
			(k)Developmental
			 Disabilities Assistance and Bill of Rights Act of 2000
				(1)Section
			 109(a)(4)(B)(i) of the Developmental Disabilities Assistance and Bill of Rights
			 Act of 2000 (42 U.S.C. 15009(a)(4)(B)(i)) is amended by striking the
			 mentally retarded and inserting individuals with intellectual
			 disabilities.
				(2)Sections
			 124(c)(3)(C)(vii) and 143(a)(3)(A) of such Act (42 U.S.C. 15024(c)(3)(C)(vii),
			 15043(a)(3)(A)) are amended—
					(A)by striking
			 (a)(30)(C) each place it appears and inserting
			 (a)(31); and
					(B)by striking
			 Intermediate Care Facility (Mental Retardation) and inserting
			 intermediate care facility described in that section.
					(l)ReferencesFor
			 purposes of each provision amended by this section—
				(1)a
			 reference to an intellectual disability shall be considered to refer to mental
			 retardation, as defined for that provision on the day before the date of
			 enactment of this Act; and
				(2)a
			 reference to individuals with intellectual disabilities shall be considered to
			 refer to the mentally retarded, or individuals who are mentally retarded, as
			 defined for that provision on that day.
				4.RegulationsFor purposes of regulations issued to carry
			 out a provision amended by this Act—
			(1)before the
			 regulations are amended to carry out this Act—
				(A)a reference in the
			 regulations to mental retardation shall be considered to be a reference to an
			 intellectual disability; and
				(B)a reference in the
			 regulations to the mentally retarded, or individuals who are mentally retarded,
			 shall be considered to be a reference to individuals with intellectual
			 disabilities; and
				(2)in amending the
			 regulations to carry out this Act, a Federal agency shall ensure that the
			 regulations clearly state—
				(A)that an
			 intellectual disability was formerly termed mental retardation; and
				(B)that individuals
			 with intellectual disabilities were formerly termed individuals who are
			 mentally retarded.
				5.Rule of
			 constructionNothing in this
			 Act shall be construed to alter or otherwise affect the eligibility for
			 services or the rights or responsibilities, under a provision amended by this
			 Act, of individuals covered by the provision on the day before the date of
			 enactment of this Act.
		
